Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Miss. Kien Le  (Reg. No. 64,167) on 06/30/22.

The application has been amended as follow:

CLAIMS:

Claim 1 line 25 after: “capacitor” insertion: --, and 
the memory device further comprises: 
a substrate having thereon the transistor;
a first conductive layer over the substrate, the first conductive layer comprising the first end of the capacitor;
a second conductive layer over the substrate, the second conductive layer comprising the second end of the capacitor; and
an insulating layer between the first conductive layer and the second conductive layer, the insulating layer comprising the insulating material of the capacitor--.

Claim 8 lines 2-11 change: “a substrate having thereon the transistor;
at least one metal layer over the substrate, the at least one metal layer comprising
the at least one bit line, and
a conductive pattern electrically isolated from the at least one bit line;
a first conductive layer between the at least one metal layer and the substrate in a thickness
direction of the substrate, the first conductive layer comprising the first end of the capacitor;
a second conductive layer between the at least one metal layer and the substrate in the
thickness direction, the second conductive layer comprising the second end of the capacitor; and
an insulating layer between the first conductive layer and the second conductive layer in
the thickness direction, the insulating layer comprising the insulating material of the capacitor.” To: --
at least one metal layer over the substrate, the at least one metal layer comprising the at least one bit line, and
a conductive pattern electrically isolated from the at least one bit line, wherein
the first conductive layer is between the at least one metal layer and the substrate in a thickness direction of the substrate, and
the second conductive layer is between the at least one metal layer and the substrate in the thickness direction.--.

Claim 11 line 11 after: “end” insertion: -- in a first conductive layer over the substrate, the first end--.

Claim 11 line 12 after: “end” insertion: -- in a second conductive layer over the substrate, the second end--.

Claim 11 line 15 after: “material” insertion: -- in an insulating layer between the first conductive layer and the second conductive layer, the insulating material--.

Claim 12 lines 1-10 change: “further comprising: 

a first conductive layer between the at least one metal layer and the substrate in the thickness direction, the first conductive layer comprising the first end of each  of the plurality of capacitors;
a second conductive layer between the at least one metal layer and the substrate in the thickness direction, the second conductive layer comprising the second end of each of the plurality of capacitors; 
and an insulating layer between the first conductive layer and the second conductive layer in the thickness direction, the insulating layer comprising the insulating material of each of the plurality of capacitors.” To: --wherein 

the first conductive layer is between the at least one metal layer and the substrate in the thickness direction, and
the second conductive layer is between the at least one metal layer and the substrate in the thickness direction.--.

Claim 19 lines 14-15 change: “each capacitor among the plurality of capacitors comprises a first end and second end;” To: --each capacitor among the plurality of capacitors comprises: 
a first end in a first conductive layer over the substrate,
a second end in a second conductive layer over the substrate, and
an insulating material in an insulating layer between the first conductive layer and the second conductive layer;--.







Allowable Subject Matter

Claims 2-21 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a memory device, comprising: at least one memory cell comprising a capacitor and a transistor; and, a controller coupled to the at least one memory cell via the at least one bit line and the at least one word line, wherein the transistor has a gate terminal coupled to the word line,  a first terminal, and a second terminal, the capacitor has a first end coupled to the first terminal of the transistor, a second end coupled to the bit line, and an insulating material between the first end and the second end, and configured to break down under a predetermined break-down voltage or higher applied between the first end and the second end, the controller is configured to, in a programming operation, apply a turn-ON voltage via the at least one word line to the gate terminal of the transistor to turn ON the transistor, and apply a program voltage via the at least one bit line to the second end of the capacitor to apply, while the transistor is turned ON, the predetermined break-down voltage or higher between the first end and the second end of the capacitor to break down the insulating material of the capacitor, and the memory device further comprises: a substrate having thereon the transistor; a first conductive layer over the substrate, the first conductive layer comprising the first end of the capacitor; a second conductive layer over the substrate, the second conductive layer comprising the second end of the capacitor; and an insulating layer between the first conductive layer and the second conductive layer, the insulating layer comprising the insulating material of the capacitor together will all limitations recited in the independent claim 4, and substantially similar to independent claims 11 and 19.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 4, 11 and 19 are allowed. 

The dependent claims 2-3, 5-10, 12-18 and 20 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 2-21 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851